UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-6733



EMMANUEL FLEMMING,

                                                Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director; WILLIAM E. GUNN,
Director; CHARLES M. CONDON, Attorney General,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Charles E. Simons, Jr., Senior
District Judge. (CA-96-3351-0-06BD)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emmanuel Flemming, Appellant Pro Se. Shelton Sterling Laney, III,
HOLCOMBE, BOMAR, COTHRAN, GUNN & BRADFORD, P.A., Spartanburg, South
Carolina; Carl Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF
PROBATION, PAROLE & PARDON SERVICES, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. Flemming v. Moore, No. CA-96-3351-0-06BD (D.S.C. May 5,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2